Undercofler, Justice.
This appeal is from the order of remand to the custody of the warden in a habeas corpus action. The applicant entered pleas of guilty in Baldwin County to two accusations for voluntary manslaughter for the homicides of his wife and son. The homicides occurred in Hancock County. He contends that it is unconstitutional to allow pleas in a county other than where the crimes were committed. He also contends that he was denied effective assistance of counsel. Held:
1. Each of the accusations shows that the applicant "agrees to have this case heard in Milledgeville, Baldwin County, Georgia, having been advised of his constitutional rights, waives notice of arraignment, waives indictment, copy of indictment and lists of witnesses, also waives being formally arraigned, waives jury trial and pleads guilty.” The contention of the applicant that the pleas were accepted in a county other than the one in which the crimes were committed and were therefore void is without merit. Hall v. Matthews, 210 Ga. 401 (80 SE2d 167); Thompson v. Lynn, 215 Ga. 165 (109 SE2d 522).
2. The evidence shows that the applicant was represented by a competent member of the bar with 32 years of experience. The attorney consulted with him and advised him of the different sentences he could receive if he were indicted for murder. After being fully advised, the applicant stated to his attorney that he wished to enter pleas of guilty on the two accusations for voluntary manslaughter on which he received concurrent 20-year sentences rather than risk a trial on two murder indictments. Therefore, the contention of the applicant is without merit.

Judgment affirmed.


All the Justices concur.

Arthur K. Bolton, Attorney General, Harold N. Hill, Jr., Executive Assistant Attorney General, Courtney Wilder Stanton, William F. Bartee, Jr., Assistant Attorneys General, for appellee.